Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 1 of 6
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 22, 2021
                                                                Nathan Ochsner, Clerk
Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 2 of 6
Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 3 of 6
Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 4 of 6
Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 5 of 6
Case 4:15-cr-00265 Document 217 Filed on 04/22/21 in TXSD Page 6 of 6
